Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 13, 2021

The Court of Appeals hereby passes the following order:

A22A0281. JOHN PATRICK FROHN v. THE STATE.

      In 2017, a jury found John Patrick Frohn guilty of one count of aggravated

assault on a law enforcement officer, one count of possession of a firearm during the

commission of a crime, and one count of possession of a firearm by a convicted felon.

The jury was unable to reach a verdict on six other counts, and the trial court declared

a mistrial on those charges. The State moved to have the mistried charges placed on

the dead docket.1 The trial court subsequently denied Frohn’s motion for new trial,

and Frohn filed this appeal. We, however, lack jurisdiction.

      In Seals v. State, the Supreme Court determined a criminal case is not final

until written judgment has been entered on all counts of an indictment; where charges

have been dead-docketed, the case remains pending in the trial court. See Seals v.

State, 311 Ga. 739, 741-743 (2) (a) (860 SE2d 419) (2021). Accordingly, in order to

appeal the denial of his motion for new trial, Frohn was required to comply with the

interlocutory appeal procedure and obtain a certificate of immediate review. Id.;



      1
        According to Frohn’s motion for new trial, the counts that resulted in mistrial
have been dismissed by the State. We have found nothing in the record, however, to
indicate the charges have been dismissed.
OCGA § 5-6-34 (b). His failure to do so deprives us of jurisdiction over this appeal,

which is hereby DISMISSED.


                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/13/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.